DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 and 13-15 are examiner herein.

Election/Restrictions
Claims 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group II, there being no allowable generic or linking claim. Also claim 16 is canceled, therefore, the request for Species, thereof, falls.
Applicant timely traversed the restriction (election) requirement in the reply filed on 1/26/2021.  Applicant's election with traverse of Group I in the same reply is acknowledged.  
The traversal is on the ground(s) that additional searching would not be required to adequately search the subject matter of Group II because the scope of the claims of Group I are such that additional searching would not be required to adequately search the subject matter of Group II. 
This is not found persuasive because the groups belong to separate classifications; which illustrates separate status in the art; and a divergent field of search since, because there would be a serious search which means that there would be an examination burden if restriction were not required because search strategy for distinct species varies because their distinct limitations (e.g. inventions) require the searching of separate terms, concepts, and technologies; and grounds for allowance 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over of Bangs (6,039,989) in view of the combination of Kingham (5,480,865), HE, WHO and Gordon (US Provisional 61/869,047, cited in WO 2015002990).
HE: Healthy Eating: published online by at least July 25, 2013 at https://web.archive.org/web/20130725003302/http://healthyeating.sfgate.com/daily-amounts-carbs-fat-fiber-sodium-protein-4230.html

WHO: WHO/FAO: WHO/FAO release independent Expert Report on diet and chronic disease: Less saturated fats, sugar and salt, more fruit and vegetables and physical exercise, needed to counter cardiovascular diseases, cancer, diabetes and obesity; released March 03, 2003.

Gordon: WO 2015/002990, published Jan. 08, 2015
Gordon: US 61/869047, filed 8/22/2013.

With regard to the prior art, a vegetable, by definition, is any edible part of a plant.


Independent Claim 1
Bangs teaches methods of making and providing a system of prepackaged nutritional therapeutic meals (i.e. food compositions) (5, 50+) comprising a variety/mixture of food ingredients in a plurality of individual meals of food (i.e. a plurality of portions) (ab. and Fig. 1) wherein at least one of the meal components (i.e. the plurality of portions) are for use in a weight management programs (9, 29+).

Protein
Bangs teaches, the portions comprise a protein source in an amount of up to 30 % of caloric intake (ab.).

Lipids
Bangs teaches, the portions comprise fat in an amount of up to 20 % of caloric intake (ab).

Carbohydrate
Bangs teaches, the portions comprise carbohydrates from a starch source (ab.)

Vegetable
Bangs teaches the portions comprise a vegetable source (7, 60+), 



Calories
Bangs teaches caloric intake of from 1200 to 1500 calories a day wherein the amount can be adjusted by eating specific low fat foods (18, 18+); wherein the meal portions are from 320 to 460 calories (see Tables XXI to XXIV), which encompasses the claim of 400 to 525 calories per meal portion.

Portions
Bangs shows examples of meals having a variety of portions in Table II and further provides said meals/portions comprising from 64 to 461 grams per serving (see tables XXI to XXIV), which encompasses each portion comprising about 400 to 525 calories, as claimed.
Bangs is not explicit about all of the ingredients in each of the meal portions.
Kingham also teaches methods of making solid food products (i.e. portions) comprising: protein (5, 35+), fat (5, 35+), carbohydrates (5, 35+), and vegetables sources (Table 1).  When taking the reference as a whole it is clear that Kingham intends on all of the ingredients to be in each food portion, with an example of a 100 gram portion (Ex. 10).
Therefore, It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making food products comprising: protein, fat, carbohydrates and fiber, as Bangs, to include that all the ingredients are in a single portion, as claimed, because Kingham illustrates that the art find single portions as 

Protein (cont.)
Bangs teaches, the portions comprise a protein source in an amount of up to 30 % of caloric intake (ab.), however, does not discuss the specifically claimed range of protein, 14 to 256 grams.
HE teaches about nutrition and amounts of protein for healthy eating and further provides 10 to 35 wt% protein (see Protein section).
Given a 100 gram portion, as Kingham, 10 to 35 wt% protein would equal 10 to 35 grams of protein, which encompasses the claimed range of 14 to 256 grams.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of consuming food comprising protein, as the modified teaching of Bangs, to include 14 to 256 grams of protein, as claimed, because the combination of HE and Kingham illustrates that the art finds overlapping ranges as being suitable for similar intended uses, including methods of consuming foods with protein. See MPEP 2144.07.

Lipids (cont.)
Bangs provides for up to 20 % fat by caloric content, however, does not discuss the specifically claimed amount of fat, 4 to 82 grams.
WHO also teaches methods of consuming food with fat and further provides the use of  between 15 and 30 % total fat (see Line Starting (LS): “The Expert Report’s 

Given a 100 gram serving, as Kingham, this amount of fat would convert to between 15 and 30 grams, which encompasses the claim of 4 to 82 fat grams.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of consuming food comprising fat, as the modified teaching of Bangs, to include 4 to 82 grams of fat, as claimed, because the combination of WHO and Kingham illustrates that the art finds encompassing ranges of fat to be suitable for similar intended uses, including methods of consuming food with fat. See MPEP 2144.07.

Carbohydrates (cont.)
Bangs teaches the use of carbohydrates from starch sources, as discussed above, however does not discuss the claimed amounts of carbohydrates used.
Gordon also teaches methods of making diet foods (ab.) and further teaches the use of 10 to 20 wt% grains, carbohydrates from starch sources (0007).
Given a 100 gram portion, as Kingham, 10 to 25 wt% carbohydrates would equal 10 to 25 grams, which encompasses the claimed range of 15 to 40 grams.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making diet foods comprising carbohydrates, as the modified teaching of Bangs, to include 15 to 40 grams of carbohydrate, as claimed, because the combination of Gordon and Kingham illustrates that the art finds 

Vegetables (cont.) 
The modified teaching, in Gordon, provides the use of 10 to 25 wt% legumes, vegetable sources.
Given a 100 gram portion, as Kingham, 10 to 25 wt% of vegetables would equal 10 to 25 grams, which encompasses the claimed range of 20 to 60 grams.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making diet foods comprising vegetables, as the modified teaching of Bangs, to include 20 to 60 grams of vegetable, as claimed, because the combination of Gordon and Kingham illustrates that the art finds encompassing amounts of vegetables as being suitable for similar intended uses, including methods of making diet foods comprising carbohydrates. See MPEP 2144.07.

Indented Use
Bangs teaches the intended use of weight loss (9, 29+) which indicates use in a weight management program.
Further, it would be reasonable for one of skill in the art to expect that similar compositions having similar specifically claimed amounts of nutrients would have a similar intended use, including: for use in a weight management program (i.e. wherein the amount of food consumed is based on a consumers dietary needs/preference).


Independent claims
As for claim 2, Bangs shows examples of meals having a variety of portions in Table II and further provides said meals/portions comprising from 64 to 461 grams per serving (see tables XXI to XXIV), which encompasses the claim of each portion comprising 400 to 525 grams.  

As for claim 4, Bangs shows the use of oil (Ex. 7).

As for claim 5, Bangs shows the use of many commonly known vegetarian foods (Table II) including examples showing the ingredients used do not have meat products (Table IX and Examples 2-6, and 8), which imparts food compositions that would be suitable for vegetarians.

As for claim 6, Bangs shows that a portion of the nutritional food composition is a soup (ab.), therefore comprises a liquid and has been diluted to create a soup.  

As for claim 9, Bangs shows a group of 12 meals (see Fig. 1) which encompasses wherein the food product comprises 8 to 24 portions. 

As for claim 10, Bangs teaches the bulk foods are stored by being frozen (5, 50), (i.e. refrigerated), and further illustrates the use of refrigeration (see Ex. 5 and 10).


As for claim 11, see the modified teaching above, which discusses wherein each portion of the nutritional food composition has the same composition of fiber, proteins, carbohydrate from a starch source, carbohydrate from a vegetable source, and fats.  

As for claim 13, Bangs teaches the food provided is in the form of meal portions (ab), therefore they are be consumed as a meal substitutes.  

As for claim 14, the modified teaching, in Gordon, provides the use of rice (0035), potatoes and sweet potatoes (Table A).

In summary, applicant claims a formula for making a nutritional food composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.

Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claim 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over of Bangs (6,039,989) in view of the combination of Kingham (5,480,865), HE, WHO and Gordon (US Provisional 61/869,047, cited in WO 2015002990), as applied to claims 1-2, 4-6, 9-11 and 13-14 above, further in view of Terry (6,426,099).


Terry also teaches methods of making edible nutritional formulation (ab.), and further provides that it comprises a combination of 2 to 7 wt% enzymes (ab. 2, 28+) and 0.5 to 5 wt% probiotics (ab., 2, 38+) for the benefit treating leaky gut (1, 15+).

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible nutritional compositions, as the modified teaching above, to include the use of a combination of: flaxseed, wheat grass, wheat germ, enzymes or probiotics, as claimed, because Terry illustrates that the art finds such combinations to provide the benefit of treating leaky gut; and further illustrates that such a combination is suitable for similar intended uses, including methods of making edible nutritional compositions (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Since the modified teaching provides the combination of specific ingredients, it would be reasonable to expect that it is must be a phyto blend, as claimed. Further, patentability of a composition is toward the composition as a whole at a single point in time, the ingredients therein and any physical or chemical structure they impart to the composition, not the source of the components. 


As for claims 7-8, the modified teaching, in Terry, provides a combination of 2 to 7 wt% enzymes (ab. 2, 28+) and 0.5 to 5 wt% probiotics (ab., 2, 38+) for a total of 2.5 to 7.5 wt% of the combination.
Given a 100 gram portion, as in Kingham, 2.5 to 7.5 wt% of the combination would equal 2.5 to 7.5 grams, which encompasses the claimed range of:
1 to 10 grams, a sin claim 7; and
1 gram to 3 grams as in claim 8.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over of Bangs (6,039,989) in view of the combination of Kingham (5,480,865), HE, WHO and Gordon (US Provisional 61/869,047, cited in WO 2015002990), as applied to claims 1-2, 4-6, 9-11 and 13-14 above, further in view of SA.
SA: Scientific American: Weight-Loss Winner: A Diet High in Fiber, Low in Calories; published April 25, 2009.

As for claim 15, Bangs provides for the use of fiber(ab), however, does not discuss the use of the specifically claimed amount, 11 to 42 grams of fiber.
SA also teaches methods of consuming food comprising fiber and further provides the use of up to 50 grams (see LS: “Roberts says…”), which encompasses the claimed range of 11 to 42 grams. SA further provides that said amount provides the benefit of weight loss when dieting.




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of consuming food comprising fiber, as the modified teaching of Bangs, to include the specifically claimed amount of fiber, 11 to 42 grams, as claimed, because SA illustrates that the art finds encompassing ranges as being suitable for similar intended uses, including methods of consuming food with fiber; and further provides the benefit of its use in said quantities enables weight loss. See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793